Citation Nr: 0430352	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  02-13 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
service-connected residuals of muscle injury to the right 
thigh (Muscle Group XV), currently evaluated as 10 percent 
disabling.

2.  Entitlement to an initial increased evaluation for 
service-connected scar residuals, wound of the right thigh, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1962 to June 1964.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

From the start of his claim in 1999, and throughout the 
current appellate review, the veteran and his representative 
have placed singular focus on entitlement to service 
connection and appropriate compensation for all current 
residuals of an in-service injury to his right thigh.

In a rating action in July 2001, the RO granted service 
connection for a "right thigh wound" and assigned a 
noncompensable rating under Code 7805 from the date of the 
veteran's claim, October 7, 1999.

In a rating action in November 2001, the RO increased from 
noncompensable to 10 percent disabling the rating assigned 
for "residuals, wound, right thigh, with scar", under Code 
7804, effective May 11, 2001.  

In a rating in February 2002, the RO granted the veteran's 
request for an earlier effective date for the grant of a 10 
percent rating from October 7, 1999.  However, the RO also 
denied entitlement to a separate evaluation for "right mid 
thigh injury".  

The Statement of the Case (SOC) issued by the RO in May 2002 
addressed only the question of "scarring"; nonetheless, the 
SOC also included the detailed regulatory provisions relating 
to the rating of injuries as a result of missiles under 38 
C.F.R. § 4.73, and specifically, injury to Muscle Group XV 
under Code 5315.

The RO acknowledged that the veteran had filed a Notice of 
Disagreement (NOD) with their action, but were not specific 
as to what that NOD included; on retrospect, the Board finds 
that this NOD clearly was intended to relate to the matter of 
service connecting and rating appropriately all of the 
residuals of his right thigh injury.   

In his initial VA Forms 9, dated in August 2002, (one 
received in August and the other in September 2002), the 
veteran noted that the clinical and other records which had 
been supplied in his case related to the overall right lower 
extremity injury and the widespread facets of the disability, 
not merely a scar.  He noted that the injury involved muscle 
damage as well as metal fragmentation; that he had had 
recurrent hospitalizations; and that he had had severe pain 
as well as weakness, infection and other impairment involving 
bone, and involving his right thigh, leg, foot and now toe.  

The veteran's representative again pointed out that the issue 
that he wished to have addressed was service connection for 
the veteran's overall right leg condition.

A Supplemental SOC, issued in April 2003, addressed the 
provisions of Code 7800 and a 10 percent rating was continued 
for the right thigh scar thereunder.

In a VA Form 21-4138, dated in March 2004, the veteran again 
referred to numerous VA clinical reports relating to overall 
right leg treatment and asked that they be considered in 
adjudicating his claim.

The RO undertook a Decision Review Officer review of the case 
in May 2004, at which time service connection was granted for 
muscle injury to right thigh (muscle Group XV), and assigned 
a (separate) evaluation of 10 percent, effective the date of 
the original claim, October 7, 1999.

In another VA Form 9, dated in July 2004, the veteran 
reiterated that his claim was for an appropriate adjudication 
of all benefits relating to his right lower extremity injury, 
and pointed out that extensive VA clinical records and 
reports of hospitalization had been submitted in that 
regard..  He otherwise communicated that his disability 
"directly interferes with my employment.  And gives me 
frequent periods of hospitalization", none of which have been 
addressed in thet overall adjudicative context, which at the 
very least would appear to involve a claim for extraschedular 
consideration.

Nonetheless, when the case was certified to the Board, it was 
limited only to the rating for his scar primarily on a 
schedular basis.  

On several occasions, hearings have been requested and 
scheduled for the veteran, but he has been unable to appear, 
sometimes because he was in the hospital.  He has recently 
indicated in writing that he wishes to withdraw his most 
recent request for a hearing at this time.  An informal 
hearing presentation was made in lieu thereof by the 
veteran's representative in October 2004.

The Board finds that the issue at hand clearly includes those 
identified on the front page, and that these are at least two 
of the pivotal components of the veteran's disability which 
are inextricably intertwined.  

Moreover, the pending appellate question also appears to have 
the potential to encompass a larger rather than a more 
limited concept of a right leg injury, as will also be 
further considered in the Remand portion of this decision.

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

The issue of entitlement to an initial increased evaluation 
for service-connected residuals of muscle injury to the right 
thigh (Muscle Group XV), currently evaluated as 10 percent 
disabling is addressed in the REMAND portion of the decision 
below and  is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The scar on the right thigh is mildly depressed, tender to 
touch with minimal disfigurement primarily due to slight 
hypopigmentation of the scar itself; it is without 
ulceration, adherence, or instability, and any underlying 
tissue loss is less than 6 square inches; there is a modest 
amount of pain at the scar site but this itself does not 
cause limitation of motion.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for scar residuals from a right thigh injury are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 1991 & Supp, 
2003); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.14, 4.118, Codes 
7803, 7804, 7805 (2003). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

During the course of the current appeal, certain revisions 
have been effectuated with regard to an obligation placed on 
VA for providing assistance in development of evidence, and 
in other areas.  Some development has been undertaken herein.  
Additional development would be possible and might be helpful 
to his case.  

The veteran has indicated that he is aware of what is 
required in the way of evidence and to a great extent has 
provided collateral documentation to support his allegations.  
The Board is satisfied that adequate development has taken 
place and there is a sound evidentiary basis for resolution 
of the issue as it relates to rating his scar alone, at 
present, without detriment to the due process rights of the 
veteran.  Additional development is clearly necessary on the 
remainder of the case and will be further addressed in the 
remand.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2003).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  In determining 
the disability evaluation, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2003).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  

Pyramiding of ratings for the same disability under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

For comparison purposes, the Board notes that under the old 
criteria, a 10 percent rating may be assigned for scars which 
are superficial, tender and painful on objective 
demonstration. 38 C.F.R. § 4.118, Diagnostic Code 7804.  A 
disability evaluation in excess of 10 percent may be assigned 
under Diagnostic Code 7805, which evaluates scars based upon 
limitation of function of the part affected.  See 38 C.F.R. § 
4.118, Diagnostic Code 7805.  

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49590 
(July 31, 2002).  

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Factual background

The veteran experienced a right leg injury on a train 
accident in Korea in service.  The incident occurred in the 
mountains, and according to a history given by the veteran, 
it took several days for them to get to the wreck and get the 
dead and wounded out and bring him to the hospital where he 
spent time healing and being cleaned up, to include surgery 
to remove debris.  

On a VA outpatient visit in October 1999, it was noted that 
he had developed pain and calluses on his right foot which he 
thought had developed after putting more weight than usual on 
the right side (since his BTK left amputation, post 
cerebrovascualr accident (CVA), in 1996).  Clinical records 
show that the left leg had been infected.  On one clinical 
visit, the right foot had 2 corns but no signs of infection 
of the foot.  He was also seen for a poor fitting prosthesis 
on the left.  In addition to the prosthetic concerns, he was 
also prescribed an extra depth shoe with custom molded insert 
for the right foot.

According to a report of VA examination in August 2001, since 
the injury, the veteran had had some pain in the right leg 
and a limp.  The pain was sharp and located in the inner 
aspect of his right middle thigh, sometimes shooting down to 
the lower thigh.  Putting weight on the leg worsened the pain 
as did movement of the limb.  The middle aspect of the inner 
thigh was tender to palpation although he said he did not 
feel much pain when the leg was still.  He said that since he 
had had the left below the knee amputation, the right thigh 
problems had gotten worse since he now has to use the right 
lower extremity exclusively and this puts more weight on it 
and uses it much more.

On examination, the scar was on the medial aspect of the 
right thigh, tender to palpation over the scarred area but 
without sensory deficits.  He had 4/5 muscular strength in 
hip flexion, extension, knee extension and flexion.

On an outpatient visit in May 2002, the veteran underwent a 
magnetic resonance imaging (MRI) of the right foot.  There 
was mild soft tissue edema and a small amount of fluid in the 
interphalangeal joint of the great toe.  He had multiple 
hammertoe deformities; cortical defect of the proximal 
phalanx of the 1st toe; and osteoarthritic changes of the 1st 
MTP joint.  Ulceration was also described on the right foot.

On an outpatient report from June 2002, the veteran was noted 
to have right foot ulceration with osteomyelitis.  He was 
also noted to have a status-post right 1st toe fracture.

On outpatient evaluation in July 2002, the veteran said he 
had noticed some serous drainage on his right sock the day 
before.  He said he was supposed to have received his 
diabetes mellitus shoe that week but had not.  He had been 
walking in a regular shoe in the meantime.  On examination, 
he had palpable pain under the right 1st metatarsal head with 
moderate necrotic fibrotic tissue, drainage expressed, mildly 
odorous, and mild erythema of the right foot plantarly.  A 
hyperkeratotic skin lesion was found beneath the right 5th 
metatarsal head which was debrided.  A 7 cm. x 4 cm. full 
thickness ulcer was found on extending to the dorso-medial 
aspect of the 1st MTP and under the 2nd metatarsal head.

A colored photograph of the scar area is filed adjacent to 
the above-cited report.

On a fee basis examination for VA undertaken in October 2002, 
the veteran reported that the initial injury had been deep 
and penetrating and had apparently involved bone, nerves, 
blood vessels and fascia.  He said that he had had a big 
piece of glass in the wound which was removed.  He had 
recently been experiencing loss of strength, easy 
fatigability, weakness and pain.  His symptoms occurred 
almost every day and at nights he had constant pain.  He 
reported that he had intramuscular scarring and prolonged 
infection due to his muscle injury.  The veteran noted his 
increased problems since his BTK left amputation and said 
that the right leg bothered him at work.  

On examination, he had an irregular 1 x 2 cm. area of scar 
over the medial aspect of the right mid thigh which was 
depressed with some underlying tissue loss, and darker than 
the surrounding tissue.  The scar was mildly tender to touch 
without evidence of infection, increase in warmth or 
drainage.  No functional limitation due to the scar was 
noted.  The scar was noted to be located over Muscle Group XV 
and was without adherence and no intramuscular scarring nor 
adhesion to bone.  Palpation of muscle revealed no loss of 
deep fascia or muscle substance and no muscle tone 
impairment.  Right hip motions were normal and without pain 
or weakness, fatigue or incoordination. 

In April 2004, he was noted to have a diabetic right foot 
ulcer.  

On VA examination in May 2004, inspection of the right thigh 
showed a scar in the middle of the medial aspect measuring 8 
cm. x 2 cm.  The scar was mildly depressed and tender to 
touch with disfigurement but no ulceration, adherence, or 
instability.  There was some underlying tissue loss less than 
6 square inches.  There was no keloid formation.  He had no 
actual hypopigmentation but the scar was mild hyperpigmented 
compared to the surrounding tissue.  Texture was normal.  
There was no limitation of motion due to the scar.  

Analysis

The Board is concerned solely in this portion of the appeal 
with addressing the scar issue alone.  In this regard, the 
evidence is fairly extensive and shows a consistent scar area 
from the time of the initial claim until present.  
Accordingly, Fenderson is not applicable.  As clinical 
descriptions and a colored photo show, the scar itself is 
slightly hypopigmented, and to that extent, there is mild 
disfiguration of the right thigh.

There has been a modest variation in the measurements of the 
scar, but at largest stated size, it was said to measure 8 
cm. x 2 cm.; it is mildly depressed.  And while the scar is 
tender to touch, that pain causes no limitation of motion as 
would warrant a separate evaluation based on the pain causing 
motion limitations as provided in cited regulations and cases 
above.  There is no sign of ulceration, adherence, or 
instability.  The underlying tissue loss is less than 6 
square inches and the area is without any keloid formation 
and texture is normal.  

The Board concludes that regardless of the scar provision 
under which the veteran's scar may be rated, there is no 
sound foundation for the initial assignment of a rating under 
the schedular criteria in excess of 10 percent for the scar 
alone.  Doubt is not raised in that regard.  The question of 
extraschedular and other considerations will be further 
addressed in the remand portion of this decision.

 
ORDER

An initial increased evaluation in excess of 10 percent for 
service-connected scar residuals, wound of the right thigh, 
is not warranted.  


REMAND

As noted above, the Board has considered the rating 
schedularly herein only as relates to the scar from the 
injury.  

As also noted above in part, the veteran's residual injuries 
are considerably more involved than that, including the 
muscle damage.  On the other hand, however, the Board would 
note that the veteran also has had a number of other right 
lower extremity problems including osteomyelitis and diabetic 
involvement with ulcers, necrosis, etc., some of which have 
required hospitalization as well as treatment.  It remains 
unclear the relationship these may have to the service-
connected injury.  

Based on the current clinical findings, it seems virtually 
impossible to separate those symptoms which relate to the 
service-connected injury (other than the scar as handled 
above) and the other problems, and thus, to make a 
determination as to whether they are or should be service-
connected or not.  

And moreover, now with the surgical loss of his left leg, the 
veteran alleges that the added weight on his right extremity 
has now caused additional problems therein, and in that 
regard, it is unclear the extent to which this may be true.  
In any event, all of this needs to be sorted out to the 
veteran's appropriate benefit.  In this regard, the veteran 
had candidly acknowledged the presence of other organic 
problems which have precipitated extremity difficulties and 
he has undergone amputation of the left leg as a result.

Since the case must be remanded to address the issue of 
appropriate rating for the injury to Muscle Group XV (and any 
other groups, if pertinent), the Board finds that this is the 
appropriate time to consider and address the remainder of the 
question, and what from the veteran's point of view is most 
important, i.e., what is the actual extent of all of the 
residuals of the in-service injury and how do these impact on 
his other problems.

The case is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2. The veteran should be scheduled for 
appropriate VA examinations by physicians 
who have not previously seen him, to 
determine the extent of all right lower 
extremity problems, with concise 
rationale for the determination as to 
whether the pathology is or is not due to 
the in-service right thigh injury and 
subsequent residual damage to the right 
lower extremity.  The examiner(s) should 
delineate all symptoms and clinical 
findings both past and present, including 
ulcers, vascular problems, osteomyelitis, 
bone changes including arthritis, and all 
other factors; and carefully and 
accurately describe all bony, muscle, 
nerve, vascular or other involvement, 
with annotations with regard to each as 
to the relationship to the in-service 
injury or subsequent problems extending 
from the veteran's toes to his pelvis and 
hip.  The examiner(s) should be provided 
with all evidence prior to their 
evaluations, and the opinions should be 
annotated to the pertinent evidence.  
Necessary laboratory and other testing 
should be accomplished.

3.  The RO should readjudicate the 
appellant's claim to include all 
pertinent considerations.  Included 
therein should be a thorough 
consideration of the applicability of all 
pertinent regulations relating to service 
connection on all bases, as well as 
evaluation of the aggregate right thigh 
injury as relates not just to musculature 
but also all other anatomical and 
pathological findings; and fully address 
any possible and/or probable 
ramifications of manifestations of the 
veteran's right lower extremity 
disabilities on one another.  

This should also include extraschedular 
as well as schedular considerations with 
regard to each facet of the right thigh 
disability picture, and should consider 
the applicability of Fenderson.

If the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  

The regulations should be accurately 
portrayed as shown above.  And a suitable 
period of time should be allowed for 
response.

4.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



